DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
2.    Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2021.

                                                                    Information Disclosure Statement
3.    The information disclosure statements (IDS) were submitted on the following: 08/10/2020. The sub-missions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Claims 1, 10, 12 is/are rejected under 35 U.S.C. 103 as being un-patentable over Ha et al., US 2010/0133665 A1. 
Claim 1. Ha discloses a fan-out type semiconductor package (such as the one in figs. 1, 2) comprising: 
-a frame (item 202, as an interposer, fig. 2, [0052]) including a cavity (such as item 206). 
It is noted that in the embodiment of fig. 2, Ha appears to not explicitly disclose all the details with respect to other components and arrangement in the cavity.
However, in other embodiment (such as fig. 1, [0045]), Ha discloses:
-an upper chip stack (item 136) arranged in the cavity; 
-a first redistribution pattern (item 134) arranged under the frame and electrically connected with the upper chip stack (as seen in fig. 1, [0045]);
-a lower chip stack (item 118) arranged under the first redistribution pattern (as seen in the structure of fig. 1); 
-a second redistribution pattern (112/114) arranged under the lower chip stack and electrically connected with the lower chip stack (as seen in fig. 1, [0041]; 
-and a redistribution post (such as item 102, [0054]) configured to electrically connect the first redistribution pattern and the second redistribution pattern to each other.

To improve electronic devices with integrated circuits, it would have been obvious to one of ordinary skill in the art at the time of invention to use an integrated circuit packaging system with improved manufacturing processes and materials to reduce costs, improve efficiencies and performance, and meet competitive pressures adds to the critical necessity for finding answers to these problems.


Claim 12. Ha discloses the fan-out type semiconductor package of claim 1, further comprising: an upper molding member (item 146, fig. 1) arranged on the first redistribution pattern to support the upper chip stack; and a lower molding member (item 124, fig. 1) arranged on the second redistribution pattern to support the lower chip stack.

6.	Claims 2, 6 is/are rejected under 35 U.S.C. 103 as being un-patentable over Ha et al., US 2010/0133665 A1, in view of Pagaila et al., US 2012/0056316 A1.

Claim 2. Ha discloses the fan-out type semiconductor package of claim 1, wherein the upper chip stack comprises: 
-a first upper chip (such as item 136, fig. 1); 
-and a second upper chip (item 140) stacked on an upper surface of the first upper chip. 
Ha appears to not disclose that “the second upper chip having a size substantially the same as a size of the first upper chip”.
Fig. 6 of Pagaila et al., shows a structure wherein the second upper chip having a size substantially the same as a size of the first upper chip (such as items 124a and 124b).


Claim 6. Ha discloses the fan-out type semiconductor package of claim 1, wherein the upper chip stack comprises: 
-wherein the lower chip stack comprises: a first lower chip (item 118): 
Ha appears to not disclose that “a second lower chip stacked on an upper surface of the first lower chip, the second lower chip having a size substantially the same as a size of the first lower chip”.
Fig. 6 of Pagaila et al., shows a structure wherein the second lower chip having a size substantially the same as a size of the first lower chip (such as items 124a and 124b).
Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed wherein the second upper chip having a size substantially the same as a size of the first upper chip, in the structure of Ha, according to the teachings of Pagaila et al., with the motivation of increasing production efficiency and lowering associated costs.  

6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being un-patentable over Ha et al., US 2010/0133665 A1, in view of Yu et al., US 2015/0206866 A1. 

Claim 11. Ha discloses the fan-out type semiconductor package of claim 10, above. As noted, Ha discloses further comprising: an external terminal (such as item 126, fig. 1) arranged on the wiring.
Ha appears to not disclose that “a logic chip arranged on the second redistribution pattern”.  

Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a structure wherein a logic chip arranged on the second redistribution pattern, for the benefits of having higher speed and lower power requirements, package body size, and enhance electrical performance by increasing bandwidth and shortening routing distance between logic chips (e.g., application processors) and memory chips.

Allowable Subject Matter
7.	Claims 3-5, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)    Claim 3 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of the upper chip stack has a step-like configuration in which the second upper chip is laterally offset relative to the first upper chip to expose an edge portion of the second upper chip that is not overlapped with the first upper chip and to expose an edge portion of the first upper chip that is not overlapped with the second upper chip, the first upper chip comprises a first upper pad arranged on a lower surface of the exposed edge portion of the first upper chip, and the second upper chip comprises a second upper pad arranged on a lower surface of the exposed edge portion of the second upper chip.

 (B)    Claim 5 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of the second upper chip is stacked on the upper surface of the first upper chip in a pyramidal step-like shape to expose two adjacent edge 

(C)    Claim 7 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of : the second lower chip is stacked on the upper surface of the first lower chip in a step-like shape to expose an edge portion of the first lower chip, which is not overlapped with the second lower chip, and to expose an edge portion of the second lower chip, which is not overlapped with the first lower chip, the first lower chip comprises a first lower pad arranged on a lower surface of the exposed edge portion of the first lower chip, and the second lower chip comprises a second lower pad arranged on a lower surface of the exposed edge portion of the second lower chip.

(D)    Claim 9 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of : the second lower chip is stacked on the upper surface of the first lower chip in a pyramidal step-like shape to expose two adjacent edge portions of the first lower chip, which are not overlapped with the second lower chip, and to expose two adjacent edge portions of the second lower chip, which are not overlapped with the first lower chip, the first lower chip comprises first lower pads arranged on a lower surface of the exposed edge portions of the first lower chip, and the second lower chip comprises second lower pads arranged on a lower surface of the exposed edge portions of the second lower chip. 

s 13-15 allowed.
                                                                         Reasons for Allowance
9.	The following is an examiner's statement of reasons for allowance:
10. 	Regarding claims 13-15, the prior art failed to disclose or reasonably suggest an upper chip stack including a first upper chip arranged in the cavity, a second upper chip stacked on an upper surface of the first upper chip in a step-like shape to expose an edge portion of the first upper chip, which is not overlapped with the second upper chip, and to expose an edge portion of the second upper chip, which is not overlapped with the first upper chip, wherein: the first upper chip comprises a first upper pad arranged on a lower surface of the exposed edge portion of the first upper chip, the second upper chip includes a second upper pad arranged on a lower surface of the exposed edge portion of the second upper chip, and the second upper chip has a size substantially the same as a size of the first upper chip. 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899